Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated March 8, 2021 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings filed on March 8, 2021 overcome the drawing objection set forth in the most recent prior Office Action, but add new matter as set forth in detail later below. The specification and claims have been amended to correct the informalities therein. The claim rejections under 35 USC 112(a) and 35 USC 112(b) have been overcome except where set forth later below. Correction of these matters is noted with appreciation.

It is noted that the amendments to claims where appropriate which provide a frame of reference for the build gap of the integrated surge bumper(s) with respect to an outer surface of an outer case, a build gap of the bumper assembly or assemblies with respect to the outer surface of the outer case, a minimum gap of the integrated surge bumper case with respect to the outer surface of the outer case, and a minimum gap of the bumper assembly with respect to the outer surface of the outer case, overcome the claim rejections under 35 USC 112(a) and 35 USC 112(b), except where set forth later below.

Drawings
The amendment to the drawings filed on March 8, 2021 in the Replacement Sheet for figure 5 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the 
The Replacement Sheet for figure 5 shows threaded fasteners 206 having ends opposite the heads with uniform cross sections. The original figure 5 shows the threaded fasteners 206 with stepped cross sections. The difference in the Replacement Sheet for figure 5 adds new matter compared to original figure 5. 

Applicant is required to cancel the new matter in the reply to this Office Action. It is suggested that the Replacement Sheet for figure 5 be amended to be consistent with the threaded fastener ends in original figure 5.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
Claim 14 recites that each integrated surge bumper provides a build gap greater than and a minimum gap with respect to an outer surface of an outer case.
Claim 15 recites that each bumper assembly provides a build gap greater than a minimum gap with respect to the outer surface of the outer case.
	Claim 17 recites that the minimum gap of the integrated surge bumper is 15-17 times that of the bumper assembly.
Claim 18 recites providing a build gap with respect to an outer surface of an outer engine case for an integrated surge bumper at each distal end of a synchronization ring portion that is 4-5 times that of a bumper assembly attached to the synchronization ring portion; and providing a minimum gap with respect to the outer surface of the outer engine case for the integrated surge bumper at each distal end of the synchronization ring portion that is 15- 17 times that of the bumper assembly attached to the synchronization ring portion.
Paragraph [0052] of the specification states that the surge bumpers 180 provide a build gap greater than a minimum gap with respect to the outer surface 170 of the outer engine case 108, wherein in this example, the surge bumpers 180 build gap is 4-5 times that of the bumper 162 and the minimum gap is 15-17 times that of the bumper 162. However, neither the specification nor the drawings explain and illustrate how the build gap and minimum gap are measured with respect to components of the gas turbine engine, such as the engine case 108, a surface of the surge bumper, and a surface of the bumper 162. Therefore, these claims contain the above subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
It is respectfully suggested that Applicant amend these claims in a similar manner to claims 1, 9, and 12, by clarifying the relationship of the gaps to the outer surface of the outer case.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 11, 14-15, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, line 1, “the minimum gap” lacks antecedent basis.
In claim 11, lines 1-2, “a clevis bridge bracket attachment is a double recitation, casing ambiguity.
In claim 14, lines 1-2, “a build gap greater than and a minimum gap” is incomplete and unclear.
In claim 14, lines 2-3, “an outer surface of an outer case” are double recitations of these limitations recited in claim 12. 
In claim 17, line 1, “the minimum gap” lacks antecedent basis.

In claim 18, lines 3-6, the build gap of “a bumper assembly” lacks antecedent basis.
In claim 18, lines 6-8, the minimum gap “of the bumper assembly” lacks antecedent basis.

Allowable Subject Matter
Claims 1-4, 10, and 12-13 are allowed.

Claims 9 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any indication of allowable subject matter with regard to claims 14-15 and 17-19 is reserved until the rejections under 35 USC 112(a) and 35 USC 112(b) have been overcome.

The following is a statement of reasons for the indication of allowable subject matter with regard to claims 1 and 12: 
Claims 1 and 12 are directed to unobvious improvements over the synchronizing ring assemblies disclosed by LeBlanc 2014/0050567 and McGuire, II et al. 2018/0163565. 
LeBlanc and McGuire, II et al. disclose synchronizing ring assemblies substantially as claimed as set forth in the most recent prior Office Action. The improvement comprises a build gap of the integrated surge bumper with respect to an outer surface of an outer case is 4-5 times a 
As set forth in paragraph [0052] of Applicant’s specification, “In one example, the surge bumpers 180 provides a build gap greater than a minimum gap with respect to the outer surface 170 of the outer engine case 108. In this example, the surge bumpers 180 build gap is 4-5 times that of the bumper 162 and the minimum gap is 15-17 times that of the bumper 162. The normal bumper gaps are set to a minimum so as to keep the ring as circular as possible during operation (the loads deflect the ring into an oval; the higher the load and the larger the gap the more the deflection). The more circular the ring is, the more uniform the variable vane angles are, which translates to better performance. However, if the gaps are too small, the sync ring could bind during an acceleration where the case grows too fast and the sync rings can’t catch up, so you do need to have some gap. The surge bumpers 180 need not be coated, and features a larger inner diameter than the regular bumpers so as to not touch the outer engine case during normal operation. During a surge event where excessive deflection occurs, the surge bumper 180 will contact the outer engine case and prevent any further deflection thereby protecting the drive arms 112.”
These statements establish that the improvements are provided for the specific purposes set forth in paragraph [0052] of Applicant’s specification. None of the prior art discloses or suggests the improvements, nor would it have been obvious to modify LeBlanc and McGuire, II et al. to have such relationships between the build gap of the integrated surge bumper with respect to an outer surface of an outer case being 4-5 times a build gap of the bumper assembly 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745